DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 8, 12, 17, 19-26, 28-37, and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 3,399,818) in view of d’Este (1,942,917) in view of Malone (US 2002/00643418 A1).
Regarding claims 8, 17, 20, 22, 24, 26, 33-34, 36-37, and 43-48, Stegner teaches a packaging assembly comprising: a box 30 (Figs. 1-2) comprising a front 32, a back 32, a first side 34, a second side 34, and a bottom 36; and a plurality of top flaps 36, 38 hingedly coupled to the front, the back, the first side, and the second side; a liner (Fig. 2) comprising: a bag 10; and 
Regarding the single piece of insulative material, Stegner teaches the structure is suitable with any flexible bag material (col 1 lines 65-70) and teaches paper materials and lay flat bags (col 3 lines 15-25) but does not explicitly mention insulation.  d’Este teaches an insulation bag that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper and/or fiber based material (pg. 1 lines 65-67) extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Stegner to use the bag material of d’Este with the motivation of insulating and protecting temperature sensitive contents.  Materials taught by d’Este are recyclable.
Regarding the bag shape, Malone teaches an analogous in box and teaches shaping a bag liner extending across a bend line defining a connection of a single liner flap portion that functions as a lid with a liner body portion, the liner body portion comprising a plurality of sub-
Regarding claims 2, 21, 23, 25, 28-32 and 41-42, Stegner modified with the bag closure of Malone teaches the plurality of sub-portions of the liner body portion comprises a front 12 and a bottom 24 (Figs. 1-2), the bag extending across a second bend line defining connection of the front of the liner body portion with the bottom of the liner body portion (Fig. 4), and comprises a back, the bag extending across a third bend line defining connection of the back of the liner body portion with the bottom of the liner body portion, and the liner comprises a first side and a second side (Fig. 2) separated from the front and back by vertical bend lines, and the bottom of the liner body portion are in substantially parallel planes upon the liner flap portion as taught by Malone covering the cavity (when the container is closed; Fig. 2).
Regarding claims 6, 12, 19, 35, Stegner is modified to use the insulation material of d’Este, and d’Este teaches materials that are recyclable (pg. 1 lines 64-68).

Claims 19, 25, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (US 2002/0064318 A1) in view of Official Notice.  
Regarding claim 46, Malone teaches packaging assembly comprising: a box 18 (Fig. 1) comprising a front, a back, a first side, a second side, and a bottom (illustrated as the top); a 
Regarding claim 19, Malone teaches the liner is recyclable (0021).
Regarding claim 25, Malone teaches the plurality of sub-portions of the liner body portion comprises a front, a back, a first side, a second side, and a bottom (Figs. 1-2).
Regarding claim 43, Malone teaches at least one bend line of the plurality of bend lines is a bend line defining a connection of a liner flap portion 32 with a liner body portion (Fig. 2), and the liner flap portion is sized to cover the substantially blocked shaped cavity.

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (US 2002/0064318 A1) as applied to claim 46 above, and further in view of d’Este (1,942,917).  Malone teaches the claimed structure and method as described above except Malone does not teach the insulative material comprises a paper based material.  d’Este teaches an analogous insulation liner that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper based material (pg. 1 lines 65-67) extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Malone to use the material of d’Este with the motivation of design preference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.  The examiner takes the position that this material is recyclable.

Claims 28-37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (US 2002/0064318 A1) in view of d’Este (1,942,917) in view of Official Notice.
Regarding claims 33-37 and 47, Malone teaches a packaging assembly comprising: a box 18 defining a front, a back, a first side, a second side and a bottom (shown as the top); a liner 10 
Regarding the liner, d’Este teaches an analogous insulation liner that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper based material (pg. 1 lines 65-67) extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Malone to use the material of d’Este with the motivation of design preference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.  The examiner takes the position that this material is recyclable.
Regarding the location of the support, the examiner makes official notice that it is old and well known in the art for containers that use a flanged lid such as taught by Malone to be used in an open configuration where the cover is stowed by inverting it and sliding it under the tray portion, thus the cover and tray are kept together while the container is left open.  This 
Regarding claim 28, Malone teaches the plurality of sub-portions of the liner comprises a front 22, a back 26, a first side 24a, and a second side 24b; each of the front, the back, the first side or the second side of the liner is adjacent to one of the front, the back, the first side or the second side of the box (Fig. 1; this would still be the case when box 18 is inverted); and at least one bend line of the plurality of bend lines is a vertical bend line.
Regarding claim 29, Malone modified by d’Este teaches the single piece of bendable insulative material and the panel together extends across a first bend line connecting a first sub-portion with a second sub-portion and across a second bend line connecting the second sub-portion with a third sub-portion (Fig. 1).
Regarding claim 30, Malone illustrates the plurality of sub-portions of the liner comprises a front 22, a back 26, a first side 24a, and a second side 24b; and the plurality of bend lines includes a first bend line connecting the front with the first side, a second bend line connecting the first side to the back and a third bend line connecting the back to the second side (Figs. 1 and 7).
Regarding claim 31, Malone modified by d’Este teaches the single piece of bendable insulative material and the panel together extend across at least three bend lines (Figs. 1-2).
Regarding claim 32, Malone modified by d’Este teaches at least one bend line of the plurality of bend lines is a vertical bend line.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/24/2021, with respect to the rejection(s) of claim(s) 2, 6, 21, 23, 41-42, and 44-45 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stegner (US 3,399,818) in view of d’Este (1,942,917) in view of Malone (US 2002/00643418 A1).
Applicant's arguments filed 03/24/2021 with respect to the rejection of claims 46-47 under 35 USC 103 have been fully considered but are not persuasive.  Claims 46-47 broadly recite a lid and does not specify that the lid is part of the box.  The dependent claims also do not limit the lid any further.  The flap of the insulated bag is the lid of the claim, as it covers the entirety of the opening, is not recited in any of the existing claim limitations.  The specification does not appear to use the word lid.  The drawings (Figs. 5-7) illustrate a series of closure flaps, which is arguably not ‘a single lid’.  The specification does clearly state the flap portion of the insulated bag covers the cavity, so the examiner understood the claimed lid to be the flap of the insulated bag, and applied the prior art accordingly to provide the best rejection.  As new claim 48 recites a plurality of flaps as additional element to the lid from parent claim 47, the examiner maintains this interpretation of the claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy (US 3,194,471), Epicureo (US 8,210,353 B2) teaches a flexible bag in a box with a support panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734